              Case 19-11104-JTD             Doc 401       Filed 07/24/19       Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           F'OR THE DISTRICT OF DELAWARE

                                                                Chapter   11
In re
                                                                Case   No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, eI aI.,
                                                                (Jointly Administered)
                          Debtors.l
                                                                Hearing Date: August 6,2019 at 1:30 p.m. (ET)
                                                                Obj. Deadline: August 5,2019 at 4:00 p.m. (ET)

                                                                Ref. Nos.247,329

              NOTICE OF DESIGNATION OF STALKING HORSE BIDDER
              FOR MONROE/WASHINGTON ASSETS AND REQUEST FOR
                APPROVAL OF STALKING H ORSE RID PROTECTIONS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
   possession (collectively, the "Debtors") each filed a voluntary petition for relief under
   chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for
   the District of Delaware (the "Court") on May 75,2019 (the "Petition Date").

          PLEASE TAKE FURTHER NOTICE that, on June 21 ,2019, the Court entered
  an Order (I) Approving Bidding Procedures .for Sale of Debtors' Assets, (ll) Setting
  Procedures to Seek Stalking Horse Bid Protections, (III) Scheduling Auction .for, and
  Ilearing to Approve, Sale of Debtors'Assets, (lV) Approving Form and Manner o.f
  Notices o/'Sale, Auclion and Sale Hearing, (V) Approving Assumption and Assignment
  Procedures ønd (VI) Granting Related Relief lD.I.247l (as amended on July 12,2019 by
  the Order Approving Amended Bidding Prr¡cedures .for Sale of Dehtors' Assets lDJ
  329l,the "B-dding Procedures Orfu")2 which authorized the Debtors to, subject to Court
  approval, among other things, (i) designate one or more Stalking Horse Bidders for the
  Debtors' assets, (ii) enter into a stalking horse purchase agreement with a Stalking Horse
  IJidder, and (iii) provide Bid Protections to a Stalking l-Iorse Bidder.

           PLEASE TAKE FURTHER NOTICE that, consistent with the Bidding
                           in consultation with the Consultation Pafties, hereby
   Procedures Order, the Debtors,


   ' The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
   number are: EdgeMarc Energy Holdings, LLC (6900), EM Fìnergy Manager, LLC (5334), EM Energy
   Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy
   West Virginia,LLC (3771), EM Energy Keystone, I-t,C (7506), EM Energy Midstream Ohio, LLC (1268)
   and EM Energy Midstream Pennsylvania, LLC (3963). "I'he Debtors' corporate headquarters and mailing
   address is 1800 Main Street, Suite 220, Canonsburg, PA 153 17.
   2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
   Bidding Procedures Order and Bidding Procedures approved therein.
                Case 19-11104-JTD        Doc 401        Filed 07/24/19        Page 2 of 4



designate the bid submitted by Diversified Gas and Oil Corporation ("DGOC") for the
Debtors' Monroe/Washington Assets as a Stalking Horse Bid, and the Debtors will enter
into the transaction contemplated in DGOC's Stalking Horse Bid unless a higher or
otherwise better Qualified Bid or Subsequent Bid is submitted with respect to such assets
(as determined by the Debtors in accordance with the Bidding Procedures).

       PLEASE TAKE FURTHER NOTICE that the Debtors and DGOC have
executed an Asset Purchase Agreement (the "Stalking Horse Agreement") for the
purchase of the Debtors' Monroe/Washington Assets, a copy of which is attached hereto
as Exhibit :\. The Purchase Price payable to the Debtors under the Stalking Horse
Agreement consists of $50,000,000 in cash, subject to certain adjustments pursuant to the
terms of the Stalking Horse Agreement, and the assumption of the Assumed Liabilities
(as defìned in the Stalking Horse Agreement).3

       PLEASE TAKE FURTHER NOTICE that in accordance with the Bidding
Procedures, the Debtors are seeking authorization to provide the Stalking Horse Bidder
with certain protections (the "Bid Protections"). The Bid Protections are as follows:

          a     Break-Up Fee: The Bid Protections provide for payment of a Break-Up Fee
                of $1,500,000 (three percent (3%) of the Unadjusted Purchase Price under the
                Stalking Horse Agreement), payable to the Stalking Horse Bidder pursuant to
                the terms of Section 12.03 of the Stalking Horse Agreement.

          a     Expenses Reimbursement: The Bid Protections provide for reimbursement                  of
                reasonable documented fees and expenses of the Stalking Horse Bidder,
                payable to the Stalking Horse Bidder pursuant to the terms of Section 12.03 of
                the Stalking Horse Agreement, in an amount equal to the lesser of (a)
                $500,000 (one percent (l%) of the Unadjusted Purchase Price under the
                Stalking Horse Agreement) and (b) all documented, out-of-pocket costs and
                expenses of DGOC (including the reasonable, documented fees, costs and
                expenses of counsel, investment bankers, and other outside advisors) incurred
                in connection with the Stalking Horse Agreement and other agreements,
                pleadings, documents, hearings, discovery, and transactions related thereto.

                Initial Minimum Overbid: The Bid Protections provide for an initial minimum
                overbid amount of fì250,000.

                Administrative Expense: Until paid, DGOC's right to payment of the Bid
                Protections shall constitute an administrative expense under sections 503(b)
                and 507(a)(2) of the Bankruptcy Code.



3
 To the extent of any inconsistencies between the Stalking Horse Agreement and the summary descriptions
of the Stalking Horse Agreement in this notice, the terms of the Stalking Horse Agreement shall control in
all respects.




                                                2
          Case 19-11104-JTD         Doc 401   Filed 07/24/19   Page 3 of 4



See Stalking Horse Agreement, $$ 1.01 (definitions       of "Break-Up Fee",   "Expense
Reimbursement" and "Bid Protections"),7 .04(b), 12.03.

       PLEASE TAKB FURTHER NOTICE that objections, if any, to the designation
of DGOC as a Stalking Horse Bidder orto any of the terms of DGOC's Stalking Horse
Bid (a "Stalking Horse Obiection") must (a) be in writing, (b) comply with the
Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with
specificity, the legal and factual bases thereof, (d) filed with the United States
Bankruptcy Court, 824 N. Market Street, 3'd Floor, Wilmington, Delaware 19801 on or
before August 5,2019 at 4:00 p.m. (prevailing Eastern Time) (the "Stalkins Horse
Obiection Deadlinq"). At the same time, you must also serve a copy of the objection
upon the following parties so as to be received no later than the Stalking Horse
Objection Deadline: (i) counsel for the Debtors, (y) Davis Polk & V/ardwell LLP, 450
Lexington Ave., New York, New York 10017, Attn: Damen S. Klein
(darren.klein@davispolk.com) and Aryeh Falk (aryeh.falk@davispolk.com) and (z)
Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801,
Attn: Adam G. Landis (landis@lrclaw.com) and Kerri K. Mumford
(murnford@lrclaw.oom), (ii) counsel to KeyBank National Association, the
administrative agent under the Debtors' postpetition secured credit facility, Hunton
Andrews Kurth LLP, 600 Travis Street, Suite 4200, Houston, TX 77002, Attn: Tad
Davidson          (taddavidson@huntonak.com)         and         Joseph          Rovira
fiosephrovira@huntonak.com), (iii) counsel to the Committee (y) Brown Rudnick LLP,7
Times Square, New York, NY 10036, Attn: Robert Stark (rstark@brownrudnick.com)
and Andrew Carty (acarty@brownrudnick.com) and (z) Morris, Nichols, Arsht & Tunnel
LLP, 1201 North Market Street, 16th Floor, P.O.Box 1347, Wilmington, DE 19899,
Attn: Robert J. Dehney (rdehney@mnat.com), (iv) counsel to the Stalking Horse Bidder,
Baker Botts L.L.P.,2001 Ross Ave., Suite 900, Dallas, Texas 7520I, Attn: .Iim Prince
fiim.prince@bakerbotts.com), and (v) the U.S. Trustee, 844 King Street, Suite 2207,
Lockbox 35, V/ilmington, Delaware, i9801, Attn: Juliet                        Sarkessian
( uliet.m. sarkessian@usdoj gov).
                           .




      PLEASE TAKE FURTHER NOTICE THAT IF A TIMELY STALKING
HORSE OBJECTION IS FILED, A HEARING REGARDING SUCH STALKING
HORSE OBJECTION WILL BE HELD ON AUGUST 6, 2019 AT 1:30 P.M.
(PREVAILING EASTERN TIMEI BEFORE THE HONORABLE JOHN T.
DORSEY, UNITE,D STATES BANKRUPTCY JUDGE, IN THE LINITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAV/ARE, 824 NORTH
MARKET STREET, 5TLI FLOOR, COURTROOM 6, WILMINGTON, DELAWARE
I9801. IF NO TIMELY STALKING HORSE OBJECTION IS FILED AND SERVED
WITH RESPECT TO DGOC'S STALKING HORSE BID, UPON THE EXPIRATION
OF TI{E OBJECTION DEADLINE,, THE COURT MAY trNTER THE ORDER
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B
APPROVING DGOC'S STALKING HORSE BID AND THE BID PROTECTIONS
WITHOUT FURTHER NOTICE OR A HEARING.




                                        -l
         Case 19-11104-JTD    Doc 401     Filed 07/24/19      Page 4 of 4



Dated: July 24,2019                   LANDIS RATH & COBB LLP
       Wilmington, Delaware


                                              G.      S o.3407)
                                      Keni K. Mumford $fo. a186)
                                      Kimberly A. Brown (No. 5138)
                                      Holly M. Smith (No. 6497)
                                      919 Market Street, Suite 1800
                                      Wilmington, Delaware 1 9801
                                      Telephone: (302) 467 -4400
                                      Facsimile: (302) 467 -4450
                                      Email: landis@lrclaw.com
                                             mumford@lrclaw.com
                                             brown@lrclaw.com
                                             smith@lrclaw.com

                                      -and-

                                      DAVIS POLK & WARD}VELL LLP
                                      Darren S. Klein (admittedpro hac vice)
                                      Lara Samet Buchwald (admittedpro hac vice)
                                      Aryeh E. Falk (admittedpro hac vice)
                                      Jonah A. Peppiatt (admittedpro hac vice)
                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701 -5800
                                      Email : danen.klein@davispolk.com
                                               lara.buchwald@davispolk.com
                                               ary eh.f alk@davi sp o lk. c o m
                                              j onah.peppiatt@davispolk.com


                                      Counsel to the Debtors ønd Debtors-In-
                                      Possession




                                  4
